DEBT FORGIVENESS AGREEMENT

This Debt Forgiveness Agreement ("Agreement"), entered into effective July 1,
2004, by and between Companie Financiere du Taraois, a French corporation
("Borrower") and LSB Holdings, Inc., an Oklahoma corporation ("Lender"), in
reference to the following:

WHEREAS, Borrower is indebted to Lender, on a secured basis, for an amount equal
to approximately $4 Million USCY (the "Debt");

WHEREAS, subject to certain conditions contained herein, Lender has determined
to forgive the Debt in its entirety and release the collateral securing the
Debt; and

WHEREAS, Borrower has determined that the forgiveness of the Debt and release of
the collateral securing the Debt are in the best interest of Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
are hereby acknowledged, the parties agree as follows:

1. Debt Forgiveness and Release of Collateral. Lender hereby forgives the Debt
in its entirety and releases the collateral securing the Debt.

2. Representations and Warranties of Lender. Lender hereby represents and
warrants to Borrower as follows:

Organization and Standing

. Lender is a corporation duly organized, validly existing and in good standing
under the laws of the State of Oklahoma.

Authority

. Lender has full legal capacity and authority to enter into this Agreement and
to perform the transactions contemplated herein. This Agreement is the legal,
valid and binding obligation of Lender and is enforceable in accordance with its
terms.

Litigation

. There are no legal actions, suits, arbitration or other legal or
administrative proceedings or governmental investigations pending or
contemplated which would prevent the enforcement of this Agreement.

3. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Lender as follows:

Organization and Standing

. Borrower is a corporation duly organized, validly existing and in good
standing under the laws of France.

Corporate Authority

. Borrower has all the required corporate power and authority to enter into this
Agreement and to perform the transactions contemplated herein. The execution and
delivery by Borrower of this Agreement and the consummation of all transactions
contemplated herein have been duly and validly authorized. This Agreement is the
legal, valid and binding obligation of Borrower enforceable in accordance with
its terms.

3. Survival of Representations and Warranties. All representations and
warranties of each party shall survive after the conclusion of this Agreement.

4. Conditions of Effectiveness. This Agreement shall be effective only upon the
execution and delivery by LSB Holdings, Inc., an affiliate of Lender, and Dr.
Hauri AG, an affiliate of Borrower, of the Second Amendment and Extension of
Stock Purchase Option, and the agreement and acknowledgement of same by Borrower
and MultiClima, S.A., an affiliate of Borrower.

5. Indemnification. Borrower hereby agrees to indemnify and hold Lender and its
affiliates harmless against, in respect of, and shall on demand, reimburse it
for:

 a. any and all loss, liability or damage suffered or incurred by Lender by
    reason of any untrue representation, breach of warranty or nonfulfillment of
    any covenant or agreement by Borrower contained herein or in any
    certificate, document or instrument delivered by Lender hereunder; and

 b. any and all actions, suites, proceedings, claims, demand, assessments,
    judgments, costs and expenses, including, without limitation, reasonable
    legal fees and expenses, incident to any of the foregoing or incurred in
    investigation or attempting to avoid the same or to oppose the imposition
    thereto, or in enforcing this indemnity.

 c. any and all liabilities, costs, damages, penalties, assessments, remedies,
    claims, orders, judgments, and expenses of any kind or nature ("Claims")
    sustained, asserted or claimed by the Lender, any third party, or Borrower,
    as a result of, arising directly or indirectly from, or related in any
    manner to, Borrower or its affiliates, subsidiaries, officers, directors,
    employees, agents, successors and assigns, or any equipment purchased from
    MultiClima, S.A. by any third person or any person among the Lender.

6. General Release. Borrower and its affiliates, subsidiaries, officers,
directors, employees, agents, successors and assigns also release, discharge and
forever acquit the Lender and its affiliates from any and all Claims, except
that this general release shall not apply to the purchase price of equipment
purchased by Lender of any affiliate of Lender from MultiClima, S.A.

7. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Oklahoma, United States of America.

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the transactions contemplated herein, and may be
amended or modified only by an instrument in writing signed by the parties
hereto.

9. Language. This Agreement has been drafted in French and in English. The
English version will prevail in case of interpretation.

10. Notices. All notices and other communication to be given under or by reason
of this Agreement shall be in writing and shall be deemed to have been duly
given when delivered in person or by internationally recognized courier service,
addressed as follows:


if to Lender:         LSB Holdings, Inc.
                      16 South Pennsylvania Avenue
                      Oklahoma City, Oklahoma 73107
                      United States of America

if to Borrower:       Companie Financiere du Taraois
                      Zone Artisanale.
                      La Cantubas
                      69170 Tarare
                      France

IN WITNESS HEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

                                        LENDER:

                                        LSB HOLDINGS, INC.


                                        By:_________________________________
                                        Name:_______________________________
                                        Title: ______________________________


                                        BORROWER:

                                        COMPANIE FINANCIERE DU TARAROIS

                                        By:_________________________________
                                        Name:_______________________________
                                        Title: ______________________________